The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Wednesday, March 4, 2015

                                      No. 04-14-00645-CR

                                 Kayela Paige MCCLINTICK,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR1185C
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       The State’s brief was originally due January 30, 2015; however, the court granted the
State an extension of time to file the brief until March 5. The State has filed a motion requesting
a further extension until April 1 to file its brief.

        We grant the motion and order the State to file its brief by April 1, 2015. Counsel is
advised that no further extensions of time will be granted absent a motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the
brief will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court